Case 2:17-cr-20274-BAF-DRG ECF No. 421 filed 01/21/20      PageID.3291    Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                             Criminal No. 17-cr-20274
             Plaintiff,
                                             Honorable Bernard A. Friedman
 v.

 D-1   JUMANA NAGARWALA,                     VIO: 18 U.S.C. § 2423(b), (e)
                                             18 U.S.C. § 1512(k)
             Defendants.



           STIPULATION TO CONTINUE MOTIONS DEADLINE


       The United States of America and Defendant Jumana Nagarwala, through

 their counsel, stipulate and agree that the Government’s Response to Defendant’s

 Motion To Dismiss Count 7 [Dkt. 373] shall be continued from January 22, 2020 to

 January 31, 2020. Additionally, the parties stipulate that Defendant Jumana

 Nagarwala’s Reply to the Government’s Response will be continued from January

 29, 2020 to February 14, 2020.

                                          s/Bernard A. Friedman
 Dated: January 21, 2020                  Bernard A. Friedman
        Detroit, Michigan                 Senior United States District Judge
Case 2:17-cr-20274-BAF-DRG ECF No. 421 filed 01/21/20   PageID.3292   Page 2 of 4




  SO STIPULATED.
  /s/ John Neal
  John Neal
  Chief, Economic Crimes
  U.S. Attorney’s Office
  Eastern District of Michigan
  211 West Fort Street
  Detroit, Michigan 48226
  Phone (313) 226-9644
  E-Mail: john.neal@usdoj.gov

  /s/ Sara Woodward
  Assistant United States Attorney
  U.S. Attorney’s Office
  Eastern District of Michigan
  211 West Fort Street
  Detroit, Michigan 48226
  Phone (313) 226-9180
  E-Mail: sara.woodward@usdoj.gov

  /s/Malisa Dubal
  Malisa Dubal
  Assistant Chief
  U.S. Department of Justice
  Criminal Division, Fraud Section
  1400 New York Ave., N.W.
  Bond Building, Eighth Floor
  Washington, D.C. 20005
  Phone: (202) 660-2001
  E-Mail: Malisa.dubal@usdoj.gov

  s/Amy Markopoulos
  Amy Markopoulos
  Counsel
  Department of Justice
  Criminal Division, Fraud Section
  1400 New York Ave. N.W.
  Washington, DC 20005
  Ph: (202) 230-0595
  E-Mail: amy.markopoulos@usdoj.gov
                                       2
Case 2:17-cr-20274-BAF-DRG ECF No. 421 filed 01/21/20   PageID.3293   Page 3 of 4




 /s/ Shannon M. Smith (with consent)
 Shannon M. Smith
 The Law Offices of Shannon M. Smith, P.C.
 1668 South Telegraph Road, Suite 140
 Bloomfield Hills, MI 48302
 Phone: 248-636-2595
 Email: attorneyshannon@gmail.com
 Attorney for D-1 Jumana Nagarwala



 Date: January 16, 2020




                                       3
Case 2:17-cr-20274-BAF-DRG ECF No. 421 filed 01/21/20       PageID.3294    Page 4 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Criminal No. 17-cr-20274
                    Plaintiff,
                                              Honorable Bernard A. Friedman
 v.

 D-1   JUMANA NAGARWALA,                      VIO: 18 U.S.C. § 2423(b), (e)
                                              18 U.S.C. § 1512(k)
                    Defendants.



                                      ORDER


       Upon stipulation of the parties and the Court being fully advised of the

 circumstances,

       IT IS HEREBY ORDERED the Government’s Response to the Defendant’s

 Motion To Dismiss Count 7 [Dkt] 373 shall be filed by January 31, 2020.

       IT IS HEREBY ORDERED that the Defendant’s Reply to the

 Government’s Response to the Defendant’s Motion To Dismiss Count 7 shall be

 filed by February 14, 2020.

       SO ORDERED.

                                          s/Bernard A. Friedman
 Dated: January 21, 2020                  Bernard A. Friedman
        Detroit, Michigan                 Senior United States District Judge
